IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. AP-76,461 & AP-76,462



                  EX PARTE BILLY JOE MCGOWAN, JR., Applicant



              ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
               CAUSE NOS. 2010-0000015M-CR & 2010-0000039M-CR
                   IN THE 97TH JUDICIAL DISTRICT COURT
                         FROM MONTAGUE COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to two counts

of manufacture of a controlled substance pursuant to a plea agreement and was sentenced to thirty-

five years’ imprisonment on each count. He did not appeal convictions.

       Applicant contends, among other things, that his pleas were involuntary. The trial court made

findings of fact and conclusions of law and recommended that we set aside Applicant’s judgments
                                                                                                  2

of conviction.

       Relief is granted. The judgments in cause numbers 2010-0000015M-CR and

2010-0000039M-CR in the 97th Judicial District Court of Montague County are set aside, and

Applicant is remanded to the custody of the sheriff of Montague County to answer the charges as set

out in the indictments.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 8, 2010
Do Not Publish